Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 10, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 10, 2006.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00008-CV
____________
 
IN RE GLORY HOPKINS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 6,
2006, relator, Glory Hopkins, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005); Tex. Elec. Code Ann. '' 161.009, 273.061 (Vernon 1986); see also Tex. R. App. P. 52.  Relator seeks a writ of mandamus directing
Eric Thode, County Chairman of the Republican Party of Fort Bend County, to
accept her application and certify her for placement on the Republican party
general primary ballot as a candidate for the District Clerk of Fort Bend
County.  Thode rejected relator=s application because it was not
received by January 2, 2006, at 6:00 p.m. 
 




Relator seeks equitable relief from the statutory deadline to
file her application for a place on the general primary election ballot.  See Tex.
Elec. Code Ann. '' 172.023(a) (Vernon 1986). 
As relevant to this case, courts may fashion an equitable remedy,
including extension of a statutory deadline, to correct an official=s violation of a statutory duty.  See In re Gamble, 71 S.W.3d 313, 318
(Tex. 2002).  On this record, relator has
not established that the failure to timely file her application resulted from
the violation of a statutory duty.
Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
 
Petition Denied
and Memorandum Opinion filed January 10, 2006.
Panel consists of
Justices Fowler, Edelman, and Guzman.